Title: Editorial Note on Four Undated Letters from Madame Brillon, [1777?]
From: 
To: 


We summarize these brief notes here, on the highly questionable assumption that they were written late in 1777. Their tone suggests an early phase of the relationship, but they reveal almost nothing else about it. One, with no date, is an invitation to tea with her and her family. Another, dated eight o’clock Thursday, explains that she cannot come to see him because her younger daughter is slightly ill; neither can she come tomorrow, but on Saturday will set a date for early next week, and meanwhile assures him “de ma tendrésse et de mes regrets.” The third, Saturday morning, asks him to pick her up for dinner with Mme. Dutartre and return her to Passy (if he takes the large carriage, her daughters and Temple will get on famously in back) because her husband needs their horses today; Temple adds a note that he has agreed, and promised to be at her house at one-thirty. The fourth, Wednesday morning, is a request to Temple to remind “son papa” of promising to come for tea and a game of chess that evening, which she awaits “avec l’impatience de l’amitié.” All four are in the third person and refer to Franklin as “papa”, a style of address that first appeared, as far as we know, in her letter above of Nov. 30.
